Case 1:15-cv-00525-JJM-LDA Document 88 Filed 09/16/21 Page 1 of 1 PageID #: 2253




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

 EDWARD A. CANIGLIA,
           Plaintiff,

 v.                                                                   C.A. No. 15-525-JJM-LDA

 ROBERT F. STROM as the Finance Director
 Of the CITY OF CRANSTON, et al.
              Defendants.

        STIPULATION OF THE PARTIES EXTENDING RESPONSE AND REPLY
          DEADLINES FOR CROSS MOTIONS FOR SUMMARY JUDGMENT

        Now come the Parties and agree and stipulate that Plaintiff, Edward A. Caniglia, shall

 have up to and including October 5, 2021 to respond to Defendants’ Second Motion for

 Summary Judgment, and that Defendant, City of Cranston, shall likewise have up to and

 including October 5, 2021 to respond to Plaintiff’s Post-Remand Motion for Summary Judgment.

 The Parties shall then each have up to and including October 19, 2021, to file replies to the

 respective responses.



 Defendants,                                   Plaintiff,
 By their Attorney,                            By his Attorneys,

 /s/ Marc DeSisto                              /s/ Thomas W. Lyons
 Marc DeSisto, Esq. (#2757)                    Thomas W. Lyons, Esq. (#2946)
 DeSisto Law LLC                               Rhiannon S. Huffman, Esq. (#8642)
 60 Ship Street                                Strauss, Factor, Laing & Lyons
 Providence, RI 02903                          One Davol Square, Suite 305
 (401) 272-4442                                Providence, RI 02903
 marc@desistolaw.com                           (401) 456-0700
                                               tlyons@straussfactor.com
 Dated: September 16, 2021
                                               Dated: September 16, 2021




                                                  1
